Plaintiff has failed to show reasonable prospect of success in the trial of this action for a separation. Order unanimously modified by striking out the award of alimony pendente lite and by reducing the counsel fee to $150, part of which has already been paid. This amount is allowed in view of the counterclaim for a separation contained in defendant’s answer. As so modified, the order is affirmed, without costs. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ.